Citation Nr: 1820904	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for coronary artery disease. 

2.  Entitlement to a total disability rating based on individual unemployability based on service-connected coronary artery disease (TDIU).


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.

The Board remanded this case in September 2017 to afford the Veteran a Board video conference hearing, which was held before the undersigned in January 2018.  A transcript of the hearing has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his coronary artery disease.  The Veteran was afforded a VA examination over four years ago in December 2013 via record review and telephone interview.   However, at the Board hearing, the Veteran testified that he experienced increasing symptoms as well as functional impairment.  He further testified that his telephone responses were not adequately reflected in the examination report.  At the Board hearing, he reported that he was not able to vacuum or push a lawn mower as reflected in the examination report.  He also indicated experiencing severe chest pain on short walks.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In light of the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's coronary artery disease.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The issue of entitlement to a TDIU is inextricably intertwined with the remaining claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also finds that the VA examination should address the Veteran's functional impairment due to his service-connected coronary artery disease with respect to his activities of daily living and the effect on his employment and daily life.  As such, this issue must also be returned to the AOJ for further consideration.

Moreover, given that the Veteran indicated that the December 2013 VA examination may not accurately reflect the severity of his coronary artery disease, the Board finds that a retrospective medical opinion to determine the nature and severity of the Veteran's disorders, to specifically include the functional impact on his employment, since the date of claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Lastly, the Veteran testified that he receives continuing treatment for his service-connected disability at the VA.  However, the most recent records associated with the record date from December 2013.  In light of the need to remand, the Board finds that efforts must be made to obtain any additional VA treatment records dated from December 2013 to the present.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2013 to the present.  

2.  The Veteran should be afforded an appropriate a VA examination to determine the current nature and severity of his service-connected coronary artery disease.  The electronic record should be made available to the examiner for review.  

The appropriate examiner should specifically opine whether the Veteran's service-connected coronary artery disease increased in severity at any point since the date of claim, December 16, 2010, and, if so, the approximate date(s) of any such change(s), and the severity of the disability on each date. 

The appropriate examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life since December 16, 2010.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



